 WESTERN CARTRIDGE COMPANY67stances of this case that a final determination by the State board of thevalidity of the election has been deliberately avoided by the with-drawal of the petition.We therefore cannot consider the electionvalid.Accordingly, we find no merit in the Union's contention.4.The appropriate unit :We find, in accord with the agreement of the parties, that the follow-ing employees of the Employer constitute a unit appropriate for col-lective bargaining within the meaning of Section 9(b) of the Act.All lithographic production employees, excluding all other em-ployees, professional employees, guards, watchmen, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]Western Cartridge Company1andDistrict 9, InternationalAssociation ofMachinists(AFL-CIO).CaseNo.R-4688.November 7, 1961DECISION CLARIFYING CERTIFICATIONPursuant to a Board certification on February 6, 1943, the AmericanFederation of Labor and Affiliated Organizations, was certified asbargaining representative of a unit of all production and maintenanceemployees of the Western Cartridge Company, East Alton, Illinois,including working foremen who spend less than 50 percent of theirtime in performing supervisory functions, and production and main-tenance clerical employees, but excluding superintendents, general,foremen, working foremen who spend a majority of their time per-forming supervisory functions, and all supervisory employees ofhigher rank, guards, office employees, timekeepers, stenographers andtypists on the factory payroll, technical employees, and firefighters.'Effective August 28, 1946, District 9, International Association ofMachinists (AFL-CIO), hereinafter referred to as I.A.M., succeededand was substituted for the American Federation of Labor and Affili-ated Organizations as the labor organization representing employeescovered by the certification, including all production employees in thedetonator department of the Employer now known as department1360-detonator.Thereafter and continuously to the present time, theparties have entered into collective-bargaining agreements.On June 13, 1941, in Case No. R-2494, the Chemical Workers1 Olin niathieson ChemicalCorporation is the successor to Western Cartridge Company.2 46 NLRB 948134 NLRB No. 11. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal #22574, of which International Chemical Workers, Local #6,is the successor, was duly certified by the Board as bargaining repre-sentative for hourly paid production and maintenance employees ofthe smokeless powder division of Western Cartridge Company, EastAlton, Illinois, including hourly paid foremen, technical employees,and maintenance clerks, but excluding the superintendents, generalforemen, watchmen, and office clerks.On June 21, 1961, the Employer filed a motion to clarify the certi-fication in Case No. R-4688, requesting the Board to find that employ-ees engaged in the production of pyrotechnics are specifically includedin the certified unit represented by the I.A.M.The Board on July 12,.1961, requested all interested parties to state their position with respectto the motion.On July 24,1961, the International Chemical Workers"Union, Local #6, herein referred to as Chemical Workers, filed a replyto the motion, in which it contended that the above employees are notproperly within the I.A.M.'s unit and requested the Board to denythe motion and to find that these employees are properly includablewithin the certified bargaining unit represented by the ChemicalWorkers.Thereafter on August 21, 1961, the Employer filed a reply,to the Chemical Workers' opposition.Upon the entire record in the case, the Board 'finds:There is no substantial dispute between the parties as to the facts.The Employer's petition recites that at the time of the certification inCase No. R-4688, and at all times since, the Employer was and is en-gaged in department 1360-detonator in the manufacture of commer-cial and military detonators and other military fuse components.Such products are tiny, metal-enclosed, hermetically sealed, ignitingdevices containing chemical charges, which in most cases are elec-trically initiated through bridgewire circuitry and insulated leadwires.Their manufacture involves delicate assembly work, loading ofchemical charges, and various electrical and environmental tests in-volving the operation of chronographs, ohmmeters, and hot and coldboxes.On or about January 25, 1961, the Employer commenced,in said department, the production of igniting and pressure-producingdevices commonly referred to as "pyrotechnics."Like the productsdescribed above, pyrotechnics are tiny metal-enclosed, hermeticallysealed, electrically initiated devices, containing chemical charges,bridgewire circuitry, and insulated lead wires, the manufacture ofwhich involves delicate assembly work, the loading of chemicalcharges, and various electrical and environmental tests, involving the8Pursuant to the provisions of Section 3(b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Members Leedom, Fanning, and Brown]. WESTERN CARTRIDGE COMPANY69operation of chronographs, ohmmeters, and hot and cold boxes. , Thesetwo products are similar in nature and require similar manufacturingmethods and skills.Employees engaged in the production of pyro-technics were and are selected from, and necessarily interchange with,'employees engaged in other production operations in the detonatordepartment.They are subject to common supervision and to thesame hours, rules, regulations, and policies as are employees engagedin such other production operations in said department.The Chemical Workers does not deny these facts, but contends thatthe disputed employees should be included in its unit because of amemorandum of understanding with the Employer and the physicallocation of the employees in the part of the plant known as zone 4. Itfurther contends that members of the Chemical Workers have in thepast performed like duties on similar productions, are currently per-forming part of said work, and are thus qualified and able to performthe work.However, the reply of the Chemical Workers clearly shows,and we find, that detonator department employees are excluded fromtheir certification and collective-bargaining agreement.Moreover, theEmployer's reply shows, and the Chemical Workers does not deny, thatthe detonator department is not a part of the "smokeless powder divi-sion" covered by the Chemical Workers' contract. It is also clear fromthe Chemical Workers' reply that physical location of employees in aparticular zone of the plant is not determinative of their unitplacement.As the certifications and bargaining agreements indicate that theI.A.M. has been certified for and has represented the detonator depart-ment employees, and as the "pyrotechnic" employees are interchangedwith detonator department employees; have the same supervisors,duties, and conditions of employment; and have a community of inter-est with such employees, we find that the "pyrotechnic" employees area part of the detonator department and are within the unit representedby the I.A.M.'Accordingly, we shall grant Employer's motion, andwe hereby deny Chemical Workers' request.We find that employeesengaged in production of pyrotechnics are an accretion to the I.A.M.'scertified unit, and shall therefore clarify the certification to includethem in that unit .5[The Board clarified the certification heretofore issued by specifi-cally including in the description of the appropriate unit employeesengaged in the production of pyrotechnics.]* The fact that some members of Chemical Workers may have performed similar workin the past is immaterial.SeeBrooklyn Union Gas Company,129 NLRB 361.0 SeeKennecott Copper Corporation, Nevada Mines Division,122 NLRB 198;LevingstonShipbuilding Co.,120 NLRB 205.